DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.

Claim Status
The rejections for claims 1-14 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1 and 6 have been amended and claims 15 and 16 have been added to the claim set.  Thus, claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Britton [U.S. Patent 6,040,770] in view of Naidoo et al. [U.S. Patent Publication 2004/0086088], and in further view of Johan et al. [U.S. Patent Publication 2008/0025487] and Gray et al. [U.S. Patent Publication 2020/0345307]

 	With regard to claim 1, Britton meets the limitation of:
a method configured to provide entry check-in protection of a network of monitored premises utilizing an alarm monitoring system and the alarm monitoring system comprising a central alarm monitoring station, the central alarm monitoring station serving at least one monitored premises that includes a protected premises panel [alarm panels of protected premises checking into a central alarm monitoring station via a 
transmitting, by the protected premises panel, a check-in message to the central alarm monitoring station, the check-in message comprising a predetermined supervision period [premises alarm panels checking in at pre-programmed time intervals to a central alarm monitoring station (column 8, lines 23-48)]
transmitting an alert, by the central alarm monitoring station, upon expiration of the predetermined supervision period [an alert signal generated in response to a failure to check-in by a premises alarm panel (column 9, lines 49-55)]
However, Britton fails to disclose of receiving, by the protected premises panel, an indication of a zone violation event corresponding to the at least one monitored premises.  In the field of alarm systems, Naidoo et al. teaches:
receiving, by the protected premises panel, an indication of a zone violation event corresponding to the at least one monitored premises [a security gateway device detecting alarm events (paragraph 0042-0043)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Britton and Naidoo et al. to create an alarm system where the central monitoring system monitors the integrity and status of monitored locations via on-site monitoring panels with the use of predetermined check-in periods and alarm signal transmissions from those sites in order to convey the current status of the monitored site.  However, the combination of Britton and Naidoo et al. fails to disclose of an indication of a zone violation event and a check-in message corresponding to a zone violation event.  In the field of monitoring systems, Johan et al. teaches:
zone violation event and a check-in message corresponding to a zone violation event [check-in messages sent in response to the detection of an event by a monitoring system (figure 10 and paragraphs 0130 and 0158)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Britton, Naidoo et al., and Johan et al. to create an alarm system where the central monitoring system monitors the integrity and status of monitored locations via on-site monitoring panels with the use of predetermined check-in periods, check-in message transmissions, and alarm signal transmissions from those sites in order to convey the current status of the monitored site.  However, the combination of Britton, Naidoo et al., and Johan et al. fails to disclose of receiving, by the central alarm monitoring station, the check-in
message transmitted by the protected premises panel and storing, by the central alarm monitoring station, the supervision period.  In the field of monitoring systems, Gray et al. teaches:
receiving, by the central alarm monitoring station, the check-in message transmitted by the protected premises panel and storing, by the central alarm monitoring station, the supervision period [a log used for storing check-ins and check-outs by a caregiver where both events are associated with a timestamp which enables one to determine the duration of the check-in period (paragraph 0008)]
 It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Britton, Naidoo et al., Johan et al., and Gray et al. to create an alarm system where the central monitoring system monitors the integrity and status of monitored locations via on-site monitoring panels with the use of predetermined check-in periods, check-in message transmissions, and alarm signal transmissions from those sites in order to convey the current status of the monitored site wherein the motivation to combine is to provide a system for 

With regard to claim 3, Britton meets the limitation of:
transmitting the alert, by the central alarm monitoring station, comprises transmitting the alert to a third party dispatch [a police dispatch being alert in response to an on-site panel failing to check-in to a central monitoring station (column 8, lines 49-62)]

With regard to claim 4, Britton meets the limitation of:
the protected premises panel comprises a communication path integrity supervision system configured to transmit, to the central alarm monitoring station, a plurality of successive check-in messages, each including an anticipated next check-in time corresponding to a predetermined programmable time period [premises alarm panels checking in at pre-programmed time intervals to a central alarm monitoring station (column 8, lines 23-48)]

With regard to claim 5, Britton meets the limitation of:
the central alarm monitoring station transmits an alert to a third party dispatch upon the expiration of the anticipated next check-in time [a police dispatch being alert in response to an on-site panel failing to check-in to a central monitoring station (column 8, lines 49-62)]



With regard to claim 8, please refer to the rejection for claim 3 as the citations meet the limitations of the present claim.

With regard to claim 9, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

With regard to claim 10, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

With regard to claim 15, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 16, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Britton [U.S. Patent 6,040,770] in view of Naidoo et al. [U.S. Patent Publication 2004/0086088], and in further view of Johan et al. [U.S. Patent Publication 2008/0025487], Gray et al. [U.S. Patent Publication 2020/0345307], and Margalit et al. [U.S. Patent Publication 2013/0332430].


adding an additional time period to the predetermined supervision period to compensate for potential network communication delay [the use of time stamps in order to compensate for network latency (paragraph 0030)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Britton, Naidoo et al., Johan et al., Gray et al., and Margalit et al. to create an alarm system where the central monitoring system monitors the integrity and status of monitored locations via on-site monitoring panels with the use of predetermined check-in periods, check-in message transmissions, and alarm signal transmissions from those sites in order to convey the current status of the monitored site while taking network latency into account in order to prevent the system from inferring a response to a check-in message as a late response wherein the motivation to combine is to provide a system for improved supervision in a network system for automatic alarm data communication (Britton, column 1, lines 59-62).

With regard to claim 14, please refer to the rejection for claim 12 as the citations meet the limitation of the present claim.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689